Title: To George Washington from the Pennsylvania Council of Safety, 8 February 1777
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of Safety Philadelphia February 8th 1777

In October last the Council of Safety, with the view of promoting the public Service, and for the general security of these States resolved to form the broken remains of the three Provincial Regiments, lately Colonel Miles and Attlees’ into one, and to have it recruited to the full complement of 1000 Men. The necessity of continuing the few remaining Men in the field has hitherto prevented this Arrangement from taking place. But we understand that there are now remaining at Camp only Lieutenant Robb, and Ensigns Hoffner and Sneider, with twenty or thirty Privates. Should your Excellency think proper to permit these Men with their Officers to join the others now in this City most of whom are recovering their Health, we will order them to be properly arranged, and endeavour to have the Regiment fit for duty as early as possible. All the new Recruits for said Regiment are to serve during the War.
In consequence of your Excellency’s representation, we have issued Orders to the Commanding Officers of Militia to collect all the public Arms as expeditiously as possible, and send them to Philadelphia that they may be repaired if necessary, and put into the hands of Men going into immediate Service.
As soon as we received your Excellency’s Letter of the 31st Ulto we gave Orders to Captain Courtnay, who commands the remainder of our Artillery Companies, to have as many of the Men as are fit for duty immediately equipt, and to march them to Camp to join your Army. We find they are but about 50 in number, and expect them to march on Monday next. I have the Honor to be with the greatest Respect Your Excellency’s Most Obedient Servant

Davd Rittenhouse V. President

